DETAILED ACTION
An amendment, amending claims 1, 10 and 12, was received on 3/25/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the combination of Shenyang and Nayak would not yield predictable results because Nayak is directed to a different method (i.e. a method using a mold).  This is not persuasive.  While Nayak does teach a different process, Nayak is only relied upon for teaching that a contact pad for an electronic device can suitably have a concentration gradient and is not relied upon for teaching how the contact pad is formed.  Shenyang teaches that the contact pad is formed via cold spraying and a person of ordinary skill in the art would have readily understood how to form a concentration gradient using a cold spraying process.  See, e.g., US 2006/0093736 at [0020] which establishes that such a technique is within the level of ordinary skill in the art.  A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.  MPEP § 2141.03. Thus, even if Shenyang does not provide guidance on how to form a concentration gradient using cold spraying that does not mean that such a process would not yield predictable results.
Applicant also argues that the inventors have discovered that the selection of materials results in an unexpected structure (i.e. the core/outer region gradient).  This is not persuasive.  Such as structure is not unexpected as it is well understood in the cold spraying art that the properties of the particles sprayed will affect how the particle spreads on the substrate (see, e.g., Dykhuizen et al., J. Thermal Spray Tech., Vol. 7(2), p. 205 at Abst., e.g.).  A person of ordinary skill in the art would have expected that, when cold spraying two different groups of particles each having their own density and morphology, that one of the groups of particles would travel at a higher rate of speed than the other and would have resulted in some degree of concentration gradient from the center outward.
Applicant also argues that the examiner has used impermissible hindsight to arrive at the current rejection.  This is not persuasive.  Each combination has been explained as to why a person of ordinary skill in the art would have made the combination based on details known in the prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-15, 21, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shenyang (CN 102286740A, machine translation) in light of Bourda et al. (US 2012/0305300) and Nayak et al. (US 2015/0170846).
Claims 1, 2, 7, 8, 10, 13 and 26:  Shenyang teaches a process of fabricating a contact assembly (Abst.) comprising the steps of: feeding a powder feedstock comprising tungsten or molybdenum (i.e. claimed refractory material) and copper (i.e. claimed matrix material) into a gas stream of a cold spray deposition apparatus (Abst.; embodiments 2-4); and directing the gas stream at a supersonic velocity of 500-1000 m/s through the cold spray device nozzle onto a substrate to deposit the materials in a continuous layer where the temperature of the process is conducted below the melting point of tungsten and molybdenum (middle p. 3; embodiments 2-4).  
Shenyang fails to expressly discuss whether the feedstock is fed axially.  However, Bourda teaches a process of cold spraying refractory materials and explains that feeding the material axially and parallel to the gas flow is a suitable means of cold spraying the material (Fig. 1; ¶ 0024).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected feeding the material axially as the direction to feed the material in Shenyang with the predictable expectation of success.
Shenyang fails to teach that the concentration of powders in the continuous layer.  However, Nayak teaches a process of forming a contact pad for an electronic device (Abst.) wherein the formed contact is a blend of tungsten carbide and silver (¶ 0026) and explains that a suitable configuration for the pad is one wherein the pad features a concentration gradient having a higher concentration of tungsten carbide near the core and a lower concentration of tungsten carbide surrounding the core (¶¶ 0026-0029).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed a contact assembly wherein the concentration of tungsten carbide was higher in the core than it was in the periphery in Shenyang with the predictable expectation of success.
Claim 3:  Shenyang teaches that the refractory material is present at between 20 and 80 weight % of the mixture (bottom of p. 2, e.g.).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected 50-80% with the predictable expectation of success.
Claim 4:  Shenyang fails to teach a temperature of 800˚C.  However, Bourda explains that the temperature used in the process is a variable which can be selected as desired by the user (¶¶ 0029-0036).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a temperature of 800˚C depending on the desired temperature.
Claims 5 and 12:  Shenyang teaches that the matrix material is copper, but fails to teach silver.  Nayak teaches that the matrix material may be either copper or silver (¶ 0023).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected silver as the matrix material with the predictable expectation of success.
Claims 6 and 22:  Shenyang does not expressly discuss which portion of the contact device the substrate comprises.  However, Nayak explains that this type of refractory/matrix contact is deposited on a contact arm (¶ 0001).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited the contact device of Shenyang on a contact arm with the predictable expectation of success.
Claim 9:  Shenyang teaches that speeds of approximately 1000 m/s are used (p. 3).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected velocities of about or slightly above 1000 m/s in the process of Shenyang with the predictable expectation of success.
Claims 14-15:  Shenyang fails to teach the distance between the nozzle and the substrate.  However, Bourda teaches that the spraying distance (i.e. the distance between the nozzle and the substrate) is a variable which can be selected as desired by the user (¶¶ 0029-0036).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a distance of 10-50 mm with the predictable expectation of success.
Claim 21:  Shenyang teaches that the refractory material is present at between 20 and 80 weight % of the mixture (bottom of p. 2, e.g.).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected 50-80% with the predictable expectation of success.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shenyang, Bourda and Nayak in light of Jakimov et al. (US 2011/0143039).
Claims 24 and 25:  Shenyang teaches mixing the particles, but does not expressly refer to a blending step.  Jakimov teaches a cold spraying process (Abst.) and explains that one suitable means for mixing particles is to blend first and second feedstocks of particles (¶ 0014).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have blending the tungsten carbide and silver particles from first and second particle feeders in Shenyang with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/Primary Examiner, Art Unit 1712